211 F.2d 810
John W. GROVER, Appellantv.UNITED STATES of America, Appellee.
No. 11903.
United States Court of Appeals District of Columbia Circuit.
Argued February 16, 1954.
Decided April 15, 1954.

Appeal from the United States District Court for the District of Columbia.
Mr. T. Emmett McKenzie, Washington, D. C., for appellant.
Mr. Gerard J. O'Brien, Jr., Asst. U. S. Atty., Washington, D. C., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis A. Carroll and Thomas A. Flannery, Asst. U. S. Attys., Washington, D. C., were on the brief, for appellee. Mr. William J. Peck, Asst. U. S. Atty., at time record was filed, Washington, D. C., entered an appearance for appellee.
Before CLARK, BAZELON and DANAHER, Circuit Judges.
PER CURIAM.


1
We find no merit in this appeal from a conviction on three counts of an indictment charging lottery law violations under 22 D.C.Code, §§ 1501, 1502, 1504 (1951).


2
Affirmed.